By the Court.

Benning, J
‘delivering the opinion.
[1.] The grounds on which the plaintiff in error put his ¡motion to be discharged from the ca. sa. and from the ca. sa. bond were two — 1st. That he was a party in another case, -and 'was as such attending the Court when arrested. 2d. That he was a subpoenaed witness in a case, and was as such -witness also attending the Court when arrested.
It is certainly a general rule, that a party or a -witness *422.shall be free from arrest in going to, attending on and returning from, the Court.
But when the plaintiff in. error first got into the custody of which he complains, he was not going to the Court, attending upon the Court, or returning from the Court. He first got into such custody when he was arrested by the Sheriff under the bail writ of the defendants in error. Being in the Sheriff’s custody under that writ, he gave bail; and then the Sheriff delivered him to the bail, and he remained in the custody of the bail until he was again re-delivered by the bail to the Sheriff; so that, from first to last, he was in continuous custody. The case, as it is, does not differ, in principle, from the case as it would have been had the plaintiff in error failed to give bail at all, and had lain in jail the whole time. But if he had failed to give bail and had gone to jail, and afterwards had. become a party to another suit, or a witness in a suit,, it will not be said that his becoming such party or witness would have given him the right to be released from jail. No more can it fee said that his becoming such party and such witness, gave him the right to be released from the hands of his bail.
All this being so, the plaintiff in error, when re-delivered to the Sheriff by the bail, was rightfully in the custody of the Sheriff. His situation was just the same as it would have been had the bail episode never have happened.
What, then, was the Sheriff to do with him ? Take a new bail bond ? No; the case was in judgment, and a ca. sa. was out and in the hands of the Sheriff. All that was left for the Sheriff to do was, to apply the ca. sa. to him and hold him under that. (1 Tidd. Pr. 288.) This the Sheriff did.
And thereupon, it became the right of the plaintiff in error to relieve himself from the imprisonment by giving the bond, authorized to be given in such cases by the Honest Debtors’ Act. And he gave that bond.
This is the whole case; we find no error in it.